Case 1:20-cv-02922-CMA-KMT Document 7 Filed 09/29/20 USDC Colorado Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                Judge Christine M. Arguello


  Civil Action No. 20-cv-02922-CMA-KMT

  ANDREW WOMMACK MINISTRIES, INC.,

        Plaintiff,

  v.

  JARED POLIS, in his official capacity as Executive Director of the Colorado Department
  of Public Health and Environment,
  JILL HUNSAKER RYAN, in her official capacity as Executive Director of the Colorado
  Department of Public Health and Environment, and
  JACQUELINE REVELLO, in her official capacity as Director of Teller County
  Department of Public Health and Environment

        Defendants.


                     ORDER DENYING MOTION FOR INJUNCTIVE RELIEF


        This matter is before the Court on Plaintiff Andrew Womack Ministries, Inc.’s

  Motion for Temporary Restraining Order and Preliminary Injunction. (Doc. # 2.) For the

  following reasons, the Motion is denied.

                                    I.     BACKGROUND

        This case is one of many attempts to enjoin the enforcement of state public

  health laws in order to allow large groups of people to gather together—in the middle of

  a global pandemic. The Court declines to grant such relief.

        Plaintiff asserts that Governor Polis’ orders that limit the ability of individuals to

  engage in conduct that poses a high risk of transmitting the COVID-19 virus:
Case 1:20-cv-02922-CMA-KMT Document 7 Filed 09/29/20 USDC Colorado Page 2 of 7




           internally discriminate between AWMI’s permissible nonreligious activities
           and its impermissible religious activities in the same building, for the same
           number of people. The Governor’s Orders also externally discriminate
           between AWMI’s religious activities and the non-religious activities of other
           “Critical Businesses” and formally exempt entities, and de facto exempt
           mass protests.” Thus, the Governor’s Orders infringe on AWMI’s
           constitutionally protected rights to free exercise and speech, and freedom
           from hostility towards its sincerely held religious beliefs. The Constitution
           does not have provide [sic] a pause button for the COVID-19 pandemic, and
           the Governor’s unconstitutional restriction of AWMI’s cherished First
           Amendment liberties should be enjoined.

  (Doc. # 2 at 39.)

           Numerous courts have considered, and persuasively rejected, nearly identical

  arguments.

                                   II.    LEGAL STANDARD

           “A preliminary injunction is an extraordinary remedy, the exception rather than

  the rule.” Free the Nipple-Fort Collins v. City of Fort Collins, Colorado, 916 F.3d 792,

  797 (10th Cir. 2019) (quoting U.S. ex rel. Citizen Band Potawatomi Indian Tribe of

  Oklahoma v. Enter. Mgmt. Consultants, Inc., 883 F.2d 886, 888 (10th Cir. 1989)). Thus,

  injunctive relief should be granted only when the moving party clearly and

  unequivocally demonstrates its necessity. See Schrier v. Univ. of Colo., 427 F.3d

  1253, 1258 (10th Cir. 2005). A party seeking a preliminary injunction must show: (1) the

  movant is substantially likely to succeed on the merits; (2) the movant will suffer

  irreparable injury if the injunction is denied; (3) the movant’s threatened injury outweighs

  the injury the opposing party will suffer under the injunction; and (4) the injunction would

  not be adverse to the public interest. Fish v. Kobach, 840 F.3d 710, 723 (10th Cir.

  2016).


                                                2
Case 1:20-cv-02922-CMA-KMT Document 7 Filed 09/29/20 USDC Colorado Page 3 of 7




                                      III.    DISCUSSION

         As a preliminary matter, the Court finds that Plaintiff is seeking a disfavored

  injunction “that would grant them essentially all the relief they request in their . . .

  complaint.” High Plains Harvest Church v. Polis, No. 1:20-cv-01480-RM-MEH, 2020 WL

  3263902, at *2 (D. Colo. June 16, 2020) (finding injunction to be disfavored when, as

  here, church sought relief from COVID-19 public health laws). “To get a disfavored

  injunction, the moving party faces a heavier burden on the likelihood-of-success-on-the-

  merits and the balance-of-harms factors: She must make a strong showing that these

  tilt in her favor.” Mrs. Fields Franchising, LLC v. MFGPC, 941 F.3d 1221, 1232 (10th

  Cir. 2019) (emphasis added) (citation omitted).

  A.     PLAINTIFF IS NOT LIKELY TO SUCCEED ON THE MERITS

         Plaintiff argues that the Governor’s public health orders unconstitutionally restrict

  religious activities. Plaintiff further asserts that the alleged discrimination against

  religious activities is evidenced by the Governor’s accommodation of recent civil rights

  protests. However, United States District Judge Raymond Moore recently rejected

  Plaintiff’s arguments in High Plains Harvest Church v. Polis. In that case, Judge Moore

  denied a church’s motion for a preliminary injunction, reasoning:

         In light of South Bay and the Supreme Court’s more recent ruling in Calvary
         Chapel Dayton Valley v. Sisolak, No. 19A1070, 2020 WL 4251360 (July 24,
         2020) (“Calvary Chapel”), the Court finds Plaintiffs have not made a strong
         showing of a reasonable likelihood of success in this matter. For the present
         purpose of determining whether preliminary relief is appropriate, the Court
         finds this case is not materially different from these Supreme Court cases,
         both of which denied injunctive relief. Plaintiffs’ attempt to distinguish
         Calvary Chapel on the ground that the lower courts did not confront
         the issue of whether public officials discriminated against those
         plaintiffs in favor of protesters is unavailing. If officials can impose more

                                                 3
Case 1:20-cv-02922-CMA-KMT Document 7 Filed 09/29/20 USDC Colorado Page 4 of 7




        severe restrictions on religious services than they can on bars, casinos, and
        gyms, it is difficult to see how the recent mass protests, which appear to
        have less in common with religious services than the activities at issue in
        Calvary Chapel, present circumstances where it is probable that the
        government’s conduct is unconstitutional. Further, in his dissent in Calvary
        Chapel, Justice Alito addressed the notion that public officials might engage
        in viewpoint discrimination by expressing support for protesters while
        limiting attendance at church services, but that is not what the Court held.
        See 2020 WL 4251360, at *4 (Alito, J., dissenting).

        . . . . Plaintiffs essentially contend that because Defendants did not respond
        to the recent mass protests by wading into the crowd of demonstrators and
        arresting or citing people for public health violations, they may not now
        enforce the existing Executive Orders against Plaintiffs.

        Despite the myriad of differences between the protests and Plaintiffs’
        desired services (including indoor vs. outdoor, emergency vs. less exigent
        circumstances being faced by law enforcement, and other distinctions),
        Plaintiffs would have the Court preclude the state from enforcing public
        health orders—even as the COVID-19 pandemic again demonstrates its
        persistence and resilience—merely because the state addressed an
        unprecedented and potentially explosive situation with a modicum of
        restraint. Contrary to what Plaintiffs contend, the record evidence does not
        establish that the state encouraged protests or created de facto exemptions.
        And the state did not lose its authority to manage a public health emergency
        because of its response to the protests. And so, . . . the Court has little
        trouble finding, at the very least, that the burden of establishing a substantial
        likelihood of prevailing on the merits has not been met.

  2020 WL 4582720, at *2 (emphasis added).

        Additionally, the Seventh Circuit recently rejected a church’s argument that

  similar public health laws unconstitutionally favored secular activity. In Elim Romanian

  Pentecostal Church v. Pritzker, No. 20-1811, 2020 WL 2517093, at *1 (7th Cir. May 16,

  2020), Judge Frank Easterbrook held:

        The Executive Order’s temporary numerical restrictions on public
        gatherings apply not only to worship services but also to the most
        comparable types of secular gatherings, such as concerts, lectures,
        theatrical performances, or choir practices, in which groups of people
        gather together for extended periods, especially where speech and

                                               4
Case 1:20-cv-02922-CMA-KMT Document 7 Filed 09/29/20 USDC Colorado Page 5 of 7




         singing feature prominently and raise risks of transmitting the COVID-
         19 virus. Worship services do not seem comparable to secular activities
         permitted under the Executive Order, such as shopping, in which people do
         not congregate or remain for extended periods.

  For the same reasons, the Court finds that Plaintiff has not made a “strong showing”

  that it will prevail on the merits, which weighs against the issuance of a preliminary

  injunction. High Plains Harvest Church, 2020 WL 3263902, at *2.

  B.     PLAINTIFF’S DELAY WEIGHS AGAINST IRREPARABLE HARM

         It is well-established that “a showing of probable irreparable harm is the single

  most important prerequisite for the issuance of a preliminary injunction.” Dominion

  Video Satellite, Inc. v. Echostar Satellite Corp., 356 F.3d 1256, 1260 (10th Cir. 2004).

  Therefore, “the moving party must first demonstrate that such injury is likely before the

  other requirements for the issuance of an injunction will be considered.” Id. (quoting

  Reuters Ltd. v. United Press Int’l, Inc., 903 F.2d 904, 907 (2d Cir. 1990)). Accordingly, if

  the movant fails to meet its burden of establishing irreparable injury, courts “need not

  address the remaining preliminary injunction factors.” N.M. Dep’t of Game and Fish v.

  U.S. Dep’t of the Interior, 854 F.3d 1236, 1249 (10th Cir. 2017) (citing People for the

  Ethical Treatment of Prop. Owners v. U.S. Fish and Wildlife Serv., 852 F.3d 990, 1008

  (10th Cir. 2017) (“If it is not necessary to decide more, it is necessary not to decide

  more.”)); see also Conry v. Estate of Barker, No. 14-cv-02672-CMA-KLM, 2017 WL

  5952709, at *1 (D. Colo. 2017) (same).

         “A plaintiff suffers irreparable injury when the court would be unable to grant an

  effective monetary remedy after a full trial because such damages would be inadequate

  or difficult to ascertain.” Awad v. Ziriax, 670 F.3d 1111, 1131 (10th Cir. 2012) (quoting

                                               5
Case 1:20-cv-02922-CMA-KMT Document 7 Filed 09/29/20 USDC Colorado Page 6 of 7




  Dominion, 269 F.3d at 1156). The party seeking injunctive relief must show that the

  harm is certain as opposed to theoretical, great, and “of such imminence that there is

  clear and present need for equitable relief.” Schrier v. Univ. of Colo., 427 F.3d at 1267

  (emphasis added); Heideman v. S. Salt Lake City, 348 F.3d 1182, 1190 (10th Cir.

  2003).

           Plaintiff’s delay in initiating this case heavily weighs against the issuance of a

  preliminary injunction. Colorado has had COVID-19 regulations in place for months.

  Moreover, Plaintiff chose to wait until a matter of days before its October conference to

  initiate this case. Thus, it is Plaintiff’s own failure to act timely which has put it in this

  position. Krueger Int’l, Inc. v. Nightingale Inc., 915 F. Supp. 595, 613 (S.D.N.Y. 1996)

  (Sotomayor, J.) (“I decline to manufacture a sense of urgency that is not supported

  by plaintiff’s own conduct.” (emphasis added)); see, e.g., Wreal, LLC v. Amazon.com,

  Inc., 840 F.3d 1244, 1248 (11th Cir. 2016) (“a party’s failure to act with speed or

  urgency in moving for a preliminary injunction necessarily undermines a finding of

  irreparable harm.” (collecting cases)); accord GTE Corp. v. Williams, 731 F.2d 676, 678

  (10th Cir. 1984) (delay in seeking injunctive relief undercuts irreparable harm

  argument). Plaintiff’s failings in this regard constitute an independently sufficient basis to

  deny its Motion. First W. Capital Mgmt. Co. v. Malamed, 874 F.3d 1136, 1143 (10th Cir.

  2017) (“Without showing irreparable harm, [a plaintiff] cannot obtain a preliminary

  injunction.” (citation omitted)).




                                                  6
Case 1:20-cv-02922-CMA-KMT Document 7 Filed 09/29/20 USDC Colorado Page 7 of 7




  C.    BALANCE OF EQUITIES AND PUBLIC INTEREST DISFAVOR INJUNCTION

        Plaintiff seeks to enjoin public health laws in order to allow it to gather a large

  group of people during a pandemic. Granting such an injunction would present a high

  risk of harm to the state of Colorado as well as the public generally. The state has the

  responsibility to mitigate the impact of the COVID-19 virus, which is made more difficult

  when case numbers increase. The relief Plaintiff requests has the potential to increase

  case numbers significantly, placing a high burden on the state. Further, Plaintiff would

  be compromising the health of the public, which could cause the death of an untold

  number of innocent citizens.

                                    IV.    CONCLUSION

        Based on the foregoing, Plaintiff’s Motion (Doc. # 2) is DENIED.



        DATED: September 29, 2020
                                                   BY THE COURT:


                                                   _____________________________
                                                   CHRISTINE M. ARGUELLO
                                                   United States District Judge




                                               7
